COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-08-050-CV
 
 
ANGELA SCOTT                                                                  APPELLANT
 
                                                   V.
 
BLACKMON-MOORING
STEAMATIC                                          APPELLEE
OF TEXAS, INC.                                                                                  
 
                                              ------------
 
           FROM
THE 236TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
                                                    
                                              ------------      




On February 11, 2008, we
notified Appellant that we were concerned this court may not have jurisdiction
over this appeal because it appeared that her notice of appeal was not timely
filed.[2]  We stated that the appeal might be dismissed
for want of jurisdiction unless Appellant or any party desiring to continue the
appeal filed with the court a response showing grounds for continuing the
appeal.  See Tex. R. App. P. 42.3(a), 44.3.  We have received no response to our
jurisdiction letter, and neither the trial court nor this court has received an
amended notice of appeal.
The trial court=s final judgment that Appellant take nothing from Appellee
Blackmon-Mooring Steamatic of Texas, Inc. was signed on October 26, 2007.  Appellant then filed a motion for new trial
on November 26, 2007, which extended the appellate deadline for filing a notice
of appeal until January 24, 2008.  See
Tex. R. App. P. 26.1(a).  However, Appellant did not file her notice of
appeal until February 8, 2008.
The time for filing a notice
of appeal is jurisdictional in this court, and absent a timely-filed notice of
appeal or extension request, we must dismiss the appeal.  See Tex.
R. App. P. 2, 25.1(b), 26.3; Jones v. City of Houston, 976 S.W.2d
676, 677 (Tex. 1998); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.
1997); Chilkewitz v. Winter, 25 S.W.3d 382, 383-84 (Tex. App.CFort Worth 2000, no pet.).
Accordingly, we dismiss the
appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a), 43.2(f).
PER CURIAM
 
PANEL D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED:
April 17, 2008




[1]See Tex. R. App. P. 47.4.


[2]Also
on February 11, 2008, we notified Appellant Angela Scott that her notice of
appeal was defective because it did not contain a complete list of all parties
and because there was not proof of service on all parties.